Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2021 has been entered.
 
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on September 29, 2021. Claims 1-9 and 21 are pending in the application and being examined herein.

Status of Objections and Rejections
All rejections from the previous office action are withdrawn in view of Applicant's amendment.  
New grounds of rejection under 35 U.S.C. 112(a) and 103 are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 20, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 1 recites a biosensor pixel, comprising:… and a decoder interface circuit coupled to said quantizer circuit and further coupled to a shared column bus, wherein said decoder interface circuit connects an output of said quantizer circuit to said shared column bus, enabling said output to be read from a column decoder external to said biosensor pixel. The specification does not contain support for a biosensor pixel comprises a decoder. The specification discloses wherein row and column decoders coupled to the plurality of pixels, wherein the row and column decoders are configured to select individual pixels of the plurality of pixels 
Claim 21 recites wherein said quantizer circuit comprises a multi-bit analog to digital converter. The specification does not contain support for a decoder interface circuit coupled to said quantizer circuit and further coupled to a shared column bus, wherein said decoder interface circuit connects an output of said quantizer circuit to said shared column bus, enabling said output to be read from a column decoder external to said biosensor pixel AND a multi-bit analog to digital converter. The specification discloses wherein row and column decoders are coupled to the plurality of pixels, when a 1-bit comparator is present as shown in Figs. 6 and 9. Applicant is required to cancel the new matter in reply to this Office Action.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-9, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over P. M. Levine, et al., (IEEE Journal of Solid-State Circuits, 2008) and further in view of M. Stanacevic, (IEEE Transactions on Biomedical Circuits and Systems, 2007) in further view of A. Hassibi et al. (IEEE Sensors Journal, 2006).  

Regarding claim 1, Levine teaches a biosensor pixel (Fig 1 (c) Integration of arrays of sensing elements with on-chip WEs, where all electrochemical reactions are carried out directly on the chip surface, Fig. 4 showing sensor array architecture), comprising: 
an electrode transducer with a recognition layer (Each array site consists of a square gold (Au) WE, p. 1861, left column, III Active CMOS Sensor Array Design, the Au WEs are functionalized with a monolayer of ssDNA probes, pp. 1866, right column C. Determination of DNA Probe Surface Density), wherein said electrode transducer is configured to measure a current generated by electrochemical interactions between an analyte and said recognition layer (After hybridization, the amount of bound target is measured from the charge transferred due to the Fc reaction, with one electron contributed by each probe-target pair on the WE surface. This value can be determined from CV measurements by integrating the area enclosed by the Fc redox current after subtraction of background charging contributions, and then dividing the result (in Coulombs) by the magnitude of the electronic charge, pp. 1867, right column, D. Detection of DNA Probe-Target Hybridization); 
a trans-impedance amplifier connected to said electrode transducer, wherein said trans- impedance amplifier is configured to convert said current into a voltage signal in real-time as said electrochemical interactions occur (the integrator on the left converts the current flowing through the WE to a voltage for digitization and readout, pp. 1860, A. Potentiostat Operation, last paragraph, Fig. 7 showing WE connected to Integrator op amp to convert current into a voltage signal, Electrochemical measurement techniques have the potential to provide real-time, label-free sensing and more portable detection platforms, p. 1859, right column, 2nd paragraph),
a quantizer circuit coupled to said trans-impedance amplifier, wherein said quantizer circuit is configured to convert a value of said voltage signal into a digital value (Fig. 7, Track and latch comparator showing differential input, Vint to Vcomp) wherein said quantizer circuit has a differential input, (Fig. 7, showing differential input, implemented using a 10-bit ADC, p. 1869, left column, second paragraph); 
Levine fails to teach a charge injection circuit coupled to said quantizer circuit, wherein said charge injection circuit is configured to place a controllable current or a net charge into an input of said trans- impedance amplifier; and  an in-pixel feedback network coupled to said quantizer circuit, wherein said feedback network comprises said charge injection circuit, wherein said feedback network is configured to control an operation of said charge injection circuit based on values of said digital value. However, Stanacevic teaches an electrochemical sensor array (abstract) like that of Levine comprising an integrated potentiostat for measurements comprising a charge injection circuit coupled to said quantizer circuit, wherein said charge injection circuit is configured to place a controllable current or a net charge into an input of said trans- impedance amplifier; and  an in-pixel feedback network coupled to said quantizer circuit, wherein said feedback network comprises said charge injection circuit, wherein said feedback network is configured to control an operation of said charge injection circuit based on said digital value (Fig. 2 showing system level diagram, 1-bit D/A is charge injection circuit shown coupled to Q (quantizer circuit) and Gain modulation is implemented by shunting the D/A feedback, turning the binary feedback signal into a trinary level signal, Shunting of the feedback current is controlled by the digital gain modulation clock dsClk. When dsClk is active, one polarity of reference current is injected into the integrating node depending on the quantization bit from the comparator. When dsClk is low, both currents are diverted to the shunting path and cancel onto the node p. 65, right column second paragraph, The input current is continuously integrated on capacitor , while the feedback current from the D/A converter is integrated only when the clock dsClk is high, at a variable duty cycle set by digital gain . The single-bit quantization result from the comparator is latched on rising edge of clock dsClk, p. 66, right column, first paragraph). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the potentiostat of Levine to include a charge injection circuit of Stanacevic coupled to the quantizer circuit of Levine, wherein said charge injection circuit is configured to place a controllable current or a net charge into an input of said trans- impedance amplifier; and  an in-pixel feedback network of Stanacevic coupled to said quantizer circuit of Levine, wherein said feedback network comprises said charge injection circuit, wherein said feedback network is configured to control an operation of said charge injection circuit based on values of said digital value as taught by Stanacevic because doing so would yield larger dynamic range and sensitivity due to the use of digital gain modulation (p. 70, left column, last paragraph, Stanacevic) and sensitivity down to 100 fA. (p. 71, right column, first paragraph, Stanacevic)
 but fails to teach a decoder interface circuit coupled to said quantizer circuit and further coupled to a shared column bus, wherein said decoder interface circuit connects an output of said quantizer circuit to said shared column bus, enabling said output to be read from a column decoder external to said biosensor pixel.
Hassibi teaches an electrochemical sensor microarray system on a chip fabricated in a CMOS process (abstract). Hassibi teaches each pixel consist of two op-amps, a differential amplifier, and nine transmission gate switches (quantizer circuit) (p. 1384, left column, A. Sensor Topology, Figs. 7 and 10). Hassibi teaches individual pixels within this array can be operated independently, with their configuration set by a control register in the pixel, accessible by the control bus. The content of the control register is accessible when the corresponding row and column are selected (decoder interface). The array outputs as well as the load lines are shared by pixels in each column (shared column bus) (p. 1384, left column, B. Array Architecture, Fig. 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Levine to include a decoder interface circuit coupled to said quantizer circuit and further coupled to a shared column bus, wherein said decoder interface circuit connects an output of said quantizer circuit to said shared column bus, enabling said output to be read from a column decoder external to said biosensor pixel as taught by Hassibi with a reasonable expectation of success that such an arrangement would provide individual operation of the pixels. 
Regarding claims 2, 3, 5, 6 and 7, Levine teaches wherein said recognition layer comprises capture probes (claim 2), said capture probes comprise nucleic acid strands (claim 3),  wherein a layer of said capture probes comprises organic recognition molecules (claim 5),  wherein said organic recognition molecules comprise DNA strands which are chemically modified to attach directly to a surface of said electrode transducer (thiolated ssDNA probes can be bound strongly to Au surfaces, p. 1864, left column, first paragraph), wherein said organic recognition molecules comprise DNA strands which are chemically modified to attach indirectly to a surface of said electrode transducer through a linker molecule (claim 7) (Au has the advantage of being relatively electrochemically inactive in the presence of strong electrolytes and is easily modified by self-assembly of well-ordered monolayers of thiol, sulfide, or disulfide compounds through Au-sulfur bonding, p. 1863, last paragraph through p. 1864, first paragraph).

Regarding claims 8 and 9, the limitations wherein said analyte comprises electro-active labels (claim 8) and wherein said labels comprise reduction-oxidation (redox) molecules (claim 9) are with respect to an article worked upon. The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115.

Regarding claim 20, Levine teaches wherein said electrode transducer comprises a surface layer of bio- and electro-analytical-compatible materials (Each array site consists of a square gold (Au) WE, p. 1861, left colum, III Active CMOS Sensor Array Design).

Regarding claim 21, Levine wherein said quantizer circuit comprises a multi-bit analog-to-digital converter (Fig. 7, showing differential input, implemented using a 10-bit ADC, p. 1869, left column, second paragraph)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over P. M. Levine, et al., (IEEE Journal of Solid-State Circuits, 2008) and further in view of M. Stanacevic, (IEEE Transactions on Biomedical Circuits and Systems, 2007) in further view of A. Hassibi et al. (IEEE Sensors Journal, 2006) as applied to claim 1 above and in further view of Gau (US 2002/0123048).  

Regarding claim 4, Levine teaches wherein said capture probes comprise DNA and therefore fail to comprise amino acid chains. However, Gau teaches an electrochemical sensor array (para. [0003]) like that of Levine wherein the probe may be DNA or proteins (para. [0067], [0145]). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to substitute the probe of Levine with a protein as taught by Gau because doing so would enable detection of other analytes.  

Response to Arguments
Applicant’s arguments have been considered but are moot in light of new grounds for rejection. Prior art Hassibi is relied upon for teaching the newly introduced decoder interfacing circuit as discussed supra. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gelbart et al. (US 2004/0038420) discloses  a programmable multiplexed active biologic array includes an array of electrodes coupled to sample-and-hold circuits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699